KELSEY, J.
In this appeal from a conviction of arson and burglary with a firearm, Appellant challenges his sentence, and the imposition of a discretionary fine and surcharge. We affirm the sentence without further comment. However, on the State’s well-taken concession of error, we reverse as to the discretionary fine and surcharge.
We have held that “discretionary costs must be orally pronounced at sentencing because such costs may not be imposed without affording the defendant notice and an opportunity to be heard.” Nix v. State, 84 So.3d 424, 426 (Fla. 1st DCA 2012). The trial court here improperly imposed as a lump sum “[$]875 costs,” which included a discretionary felony fine of $342 and an $18 surcharge on that fine.
Accordingly, we reverse the imposition of the discretionary fine and surcharge. As we said in Nix, “On remand, the trial court may reimpose the fine and surcharge after providing notice to Appellant and following the proper procedure.” Id. We note again, however, that it may not be “a prudent use of judicial resources to conduct further proceedings” to reimpose a relatively small fine payable by an indigent defendant serving a minimum mandatory sentence of ten years, with the possibility of an additional twenty to follow. See id. at 426 n. 2. This is for the trial court to consider' in the exercise of its discretion. Id.
AFFIRMED in part, REVERSED in part, and REMANDED.
SWANSON and OSTERHAUS, JJ., concur.